                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                            DOCKET NO. 3:18-cr-311-MOC-DCK-3

 UNITED STATES OF AMERICA,                    )
                                              )
                                              )
                                              )
 Vs.                                          )                      ORDER
                                              )
 MANUEL MAURO CHAVEZ,                         )
                                              )
                  Defendant.                  )



       THIS MATTER is before the Court on defendant’s Motion to Reschedule Hearing re

Defendant’s Motion to Suppress. (#89). Having considered defendant’s motion and reviewed

the pleadings, and it appearing that the government does not oppose such request, the Court

enters the following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion to Reschedule Hearing re

Defendant’s Motion to Suppress (#89) is GRANTED, and the Clerk of Court is instructed to

reschedule the hearing as agreed to by the parties and chambers in informal communications.




 Signed: August 2, 2019
